Name: Commission Regulation (EEC) No 797/88 of 25 March 1988 amending Regulation (EEC) No 2226/78 as regards products from animals treated with substances having a hormonal action
 Type: Regulation
 Subject Matter: health;  animal product;  trade policy
 Date Published: nan

 26. 3 . 88 Official Journal of the European Communities No L 81 /43 COMMISSION REGULATION (EEC) No 797/88 of 25 March 1988 amending Regulation (EEC) No 2226/78 as regards products from animals treated with substances having a hormonal action intervention from a date permitting the disposal of such meat within the time limits laid down for the placing on the market of all meat from animals treated with those substances ; whereas Regulation (EEC) No 2226/78 should therefore be amended to incorporate the new requirements for products bought in by intervention agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article '6 (5) thereof, Whereas Article 6 of Commission Regulation (EEC) No 2226/78 (3), as last amended by Regulation (EEC) No 3988/87 (4), lists the requirements that must be met by products bought in by intervention agencies ; Whereas under Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (% and in particular Article 2 thereof, the administration of certain substances having a hormonal action to farm animals for purposes other than those specified in Article 4 of Council Directive 81 /602/EEC of 31 July 1981 concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (*) is, from 1 January 1988 , prohibited throughout the Community ; Whereas, therefore, provision should be made for meat from animals treated with the substances prohibited by the abovementioned Directive to be excluded from HAS ADOPTED THIS REGULATION : Article 1 The following point is added to Article 6 ( 1 ) of Regulation (EEC) No 2226/78 : '(e) they come from animals to which substances prohibited by Article 2 of Council Directive 88/ 146/EEC (*) have not been administered. 0 OJ No L /0, 16. 3 . 1988, p. 16.' Article 2 This Regulation shall enter into force on 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1988. For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 370, 30. 12. 1987, p. 7. (3 OJ No L 261 , 26. 9 . 1978, p. 5. (4) OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 70, 16 . 3. 1988, p. 16. ( «) OJ No L 222, 7 . 8 . 1981, p. 32.